Case 1:18-cv-06640-GBD-KHP Document 21 Filed 04/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

=—s eee wee we ew ew EB Beem ew ew ew ee we we eee he ee el el el el el ee xX
SANDY K. LAL,

Plaintiff,

; MEMORANDUM DECISION
-against- : AND ORDER
NORTHLAND INSURANCE ., et al. .
CO., etal., 18 Civ. 6640 (GBD) (KHP)

Defendants. :

— ewe eee ew ew ew ew ee ee ee ee ee ee ee he ><

GEORGE B. DANIELS, United States District Judge:

 

Pro se Plaintiff Sandy K. Lal commenced this action in July of 2018 to recover damages
arising from substandard renovations made in his apartment. Plaintiff asserts state law breach of
contract and unjust enrichment claims against Defendants Northland Insurance Co., and J.T.
Shannon Lumber Company, Inc., a flooring provider. Defendants have not been served and have
not appeared.

Before this Court is Magistrate Judge Katharine H. Parker’s March 19, 2020 Report and
Recommendation (“Report”), recommending that this Court dismiss Plaintiff's complaint for
failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). (Report, ECF No. 20, at
1.) Magistrate Judge Parker advised the Plaintiff that failure to file timely objections to the Report
would constitute a waiver of those objections on appeal. (/d. at 5.) No objections have been filed.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present only when

“upon review of the entire record, [the court is] ‘left with the definite and firm conviction that a

 
Case 1:18-cv-06640-GBD-KHP Document 21 Filed 04/21/21 Page 2 of 2

mistake has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation
omitted).

Having reviewed the Report for clear error and finding none, this Court ADOPTS
Magistrate Judge Parker’s Report and Recommendation in full. As outlined in the Report, on
March 12, 2019, Magistrate Judge Parker directed Plaintiff to file a declaration by no later than
March 18, 2019 stating whether Plaintiff had served Defendants. (Report at 2.) Plaintiff failed to
do so. On March 26, 2019, Magistrate Judge Parker directed the Clerk of the Court to issue new
summonses and ordered Plaintiff to serve Defendants within 90 days of the issuance of the
summonses. (/d.) Plaintiff was warned that if he did not do so within those 90 days, the Court
could recommend dismissal of his claims. (/d.) The summonses were issued on March 27, 2019.
Plaintiff failed to follow the Court’s instruction and did not serve Defendants. Ud.) On June 25,
2019, Magistrate Judge Parker directed Plaintiff to file a declaration stating whether Plaintiff
served Defendants and Plaintiff once again ignored the Court’s order. Ud.) Additionally, Plaintiff
failed to appear for conferences scheduled on July 11, 2019, October 29, 2019, and December 18,
2019. (/d.)

Plaintiff has been given multiple opportunities to be heard and has provided no explanation
or excuse for his failure to comply with the orders of this Court. Plaintiff?s complaint is dismissed

for failure to prosecute pursuant to Rule 41(b). The Clerk of the Court is directed to close the case.

Dated: New York, New York
April 21, 2021
SO. ORDERED.

Barns, [s. DIrels

@fORGEB. DANIELS
United States District Judge

 

 

 

 
